IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 23, 2009
                                     No. 08-60891
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JAMONIE TILLMAN

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:06-CR-94-1


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Jamonie Tillman appeals the 24-month sentence imposed by the district
court upon revocation of his term of supervised release. Tillman compares how
much a defendant charged with possession of marijuana would have to possess
to receive a sentence similar to that received by him in connection with the
revocation of his supervised release. He argues that, given his criminal history,
his sentence is too harsh.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60891

      Upon revoking a defendant’s supervised release, the district court may
impose any sentence that falls within the statutory maximum term of
imprisonment allowed for revocation. See 18 U.S.C. § 3583(e)(3). The district
court must consider the factors enumerated in 18 U.S.C. § 3553(a), including the
non-binding policy statements in Chapter Seven of the Sentencing Guidelines.
§ 3583(e); see United States v. Mathena, 23 F.3d 87, 92-93 (5th Cir. 1994). We
review the sentence imposed on revocation of supervised release to determine
whether it is unreasonable or plainly unreasonable. See United States v. Hinson,
429 F.3d 114, 119-20 (5th Cir. 2005) (noting it is unnecessary to decide which
standard applies where a sentence passes muster under both standards).
      In determining Tillman’s sentence, the district court noted his history and
characteristics by noting that Tillman, who had twice been released to
supervised release, had been unwilling to abide by the conditions of his
supervised release. The district court also noted the need to protect the public
from future crimes by Tillman, who had been convicted while on supervised
release of disorderly conduct, profanity, providing false information, and simple
assault.   Tillman has not shown that the 24-month sentence imposed was
unreasonable or plainly unreasonable. See § 3553(a); Mathena, 23 F.3d at 93-94
(affirming statutory maximum sentence of 36 months where guidelines range for
revocation was 6 to 12 months).
      AFFIRMED.




                                       2